UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-6278



CARL WILSON,

                                              Plaintiff - Appellant,

          versus


MR. ESTEP, Corporal - Guard; MR. HOLMAN, Ser-
geant - Guard; MR. HARLESS, Private - Guard;
WILLIAM WELCH, Doctor, Hospital Administra-
tion; B. B. HOLYFIELD, Lieutenant - Guard,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-00-58)


Submitted:     May 25, 2000                   Decided:   June 7, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carl Wilson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carl Wilson appeals the district court’s order dismissing his

42 U.S.C.A. § 1983 (West Supp. 1999) complaint without prejudice

for failure to exhaust administrative remedies. The district court

properly required exhaustion of administrative remedies under 42

U.S.C.A. § 1997e(a) (West Supp. 1999). Because Wilson did not dem-

onstrate to the district court that he had exhausted administrative

remedies or that such remedies were not available, the court’s

dismissal of the action, without prejudice, was not an abuse of

discretion.   We therefore affirm the district court’s order.   We

also deny Wilson’s motion for a restraining order.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2